DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 08/28/2020. It is noted, however, that applicant has not filed a certified copy of the GB 2013575.2 application as required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve to allow the pipe to be closed from the internal area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 3, it appears the claim is claiming the same limitations of claim 2 in different wording.  The metes and bounds of the claim cannot be ascertained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens (1,958,354).
	With regard to claim 1, Stephens discloses a flood barrier (fig. 5) comprising:
	 a wall (19); and a venturi effect pump (10-17; fig. 1,5) for drawing water from a second side (fig. 5; right side by 20) of the wall to a first side of (21) the wall, the wall configured to provide a barrier preventing movement of water from the first side of the wall to the second side of the wall (fig. 5), wherein the barrier further comprises a pipe (12) traversing the wall (fig. 5) for transferring water between the first side of the wall and the second side of the wall (pg. 2, lines 6-25), the pipe being terminated in the first side of the wall at the venturi effect pump (fig. 5), the venturi effect pump being feedable with water at the first side of the wall through a conduit inlet (10) so as to create suction in the pipe for drawing water through the pipe from the second side of the wall to drain water from the second side of the wall to the first side of the wall (pg. 1, lines 63-73; pg. 2, lines 6-25).
	With regard to claim 4, Stephens further discloses one or more of the pipe, an inlet conduit and an outlet conduit taper outward from respective inlet to outlet ends (fig. 1).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (1,958,354) in view of Rochester (WO 2005/098143 A1).
	With regard to claims 2-3, Stephens further discloses all of the pipe traversing in the wall (fig. 5), an inlet conduit to the venturi effect pump (10), which is larger than the pipe (fig. 1), and an outlet conduit (11) from the venturi effect pump, which is larger than the inlet conduit (fig. 1) however is silent regarding not having any constrictions and there is no constriction within the venturi effect pump between the inlet conduit and the outlet conduit.
	Rochester discloses a barrier with a venturi effect pump to transfer water from one side to another where there are not any constrictions and there is no constriction within the venturi effect pump between the inlet conduit and the outlet conduit (pg. 5, lines 10-22; fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens and have the pipe and conduits without constrictions as taught by Rochester in order to increase the flow of the system.
 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (1,958,354).
	With regard to claim 5, Stephens discloses the invention substantially as claimed as well as the first side and the second side are separated by an internal area (fig. 5); the first side of the wall defines at least one pPage 14 of 15ort (fig. 5) wherein the overall conduit is housed within the internal area and the venturi pump is housed within the conduit (figs. 1,5).
	Stephens is silent regarding the first side of the wall defines at least one pair ofPage 14 of 15 ports; and an overall conduit extends between each of the at least one pair of ports.
	  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention so utilize multiple ports with the wall since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (1,958,354) in view of Johnson et al. (6,334,736).
	With regard to claim 6, Stephens discloses the invention substantially as claimed however is silent regarding the wall is hollow and an internal area is configured to be filled with water to ballast the wall.
	Johnson discloses a flood barrier (abstract) wherein the wall is hollow (col. 2, line 59) and an internal area is configured to be filled with water to ballast the wall (col. 3, lines 8-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens and utilize a hollow flood barrier wall as taught by Johnson to allow the system to be installed anywhere flood protection is desired and not dependent upon natural land mass.
	With regard to claims 7-8, Johnson further discloses a first face of the first side of the wall has a sealable aperture on a lower side portion for filling of water for ballasting the wall (col. 5, lines 36-50) and the sealable aperture is a one-way valve for allowing water to enter but not, without actuating an optional release, allowing water to exit the internal area (col. 5, lines 36-50).
	With regard to claim 9, Stephens further discloses the internal area is configured to act as a portion of the pipe (fig. 5).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  Flood barriers are known such as those taught by Stephens (1,958,354) and the cited prior art. However, the cited prior art lacks valve to allow the pipe to be closed from the internal area when a fill level of the internal area has been achieved as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
6/13/2022